Zl‘HE   ii2TORNEY              GENERAL

                      OF    TEXAS

                      AUSTIN   a. TEXAS

                               October 9, 1959

Mr. Jesse L. Nickerson           Opinion No. W-712
County Attorney
Camp County                      Re:      Amount of additional
Pittsburg, Texas                          vehicle registration
                                          fee due upon corrected
                                          weight when affidavit
                                          is submitted that ve-
                                          hicle has not been used
                                          upon highways prior to
Dear Mr. Nickerson:                       paying additional fee.
         On July 20, 1959, you requested an opinion of this
Office based upon the following situation:
          "On or about March 20, 1959, a taxpayer
        registered, for the year 1959, a certain truck
        designated as a two ton Chevrolet Dump Truck.
        Registration was issued and the Tax Collector,
        in copying pertinent data from the preceding
        year's registration slip, showed the 1959 re-
        gistration as empty weight as 6,500 lbs and
        the pay-load weight as 2,000 lbs.
           "At a later date, the Motor Vehicle Department
         advised the Tax Collector that a correction must
         be made showing the empty weight as 7,000 lbs.
         and pay-load weight as 4,000 lbs., so that the
         figures would coincide with the manufacturer's
         specifications. However, the letter indicated
         in lieu thereof a slip showing the actual weight
         could be presented by the truck owner, provided
         the weights be made by a bonded weigher.
           "On or about July 6, 1959, the truck owner
         approached the Tax Collector and attempted to
         follow the instructions of the letter issued by the
         Motor Vehicle Department and, at the same time,
         giving a properly executed affidavit stating thett
                                                         -
         the truck involved had not been used during the
         current registration period--from the beginning
         of the current year to the date of July b 1..
         The Tax Assessor in turn advised the taxpayer
         that it would be necessary for him to pay the
         full year's difference between the original in-
Mr. Jesse L. Nickerson, Page 2   (Opinion No. WW-712)


        correct registration and to correct re-
        gistration increasing the empty weight
        from 6,500 lbs. to 7,000 lbs., and the pay-
        load weight from 2,000 lbs. to 4,000 lbs.,
        rather than paying 9/12ths of the current year's
        registration fee in the correct amount. 'i
           "In view of R.C.S. 6675A-4, should a
         taxpayer be required to pay a full year's
         registration fee on an increase of weight
         to correct an incorrect registration issued
         at the beginning of the current year, when
         an Affidavit, properly executed, has been
         submitted by the taxpayer to the Tax Collector,
         stating that the vehicle has not been used on
         the roads and highways of the State, during
         the current year?"
         As far as we can determine, there is no case law on
this point, nor have there been any previous opinions of this
Office construing Art. 6675~~-4,V.C.S., which reads as follows:
           "Each application filed hereunder for re-
         gistration or for chauffeur's license during
         April shall be accompanied by the full amount
         of the annual fee if the vehicle was operated
         on the public highways or streets during any
         part of April of that year, each application
         for re-registration filed during May or any
         subsequent month of that motor vehicle re-
         registration year, shall be accompanied by
         affidavit that such vehicle has not been pre-
         viously operated upon the highways of this
         State during any portion of the current year
         and shall be accompanied by eleven-twelfths,
         ten .Gwelfths,nine-twelfths, eight-twelfths,
         seven-twelfths, six-twelfths, five-twelfths,
         four-twelfths, three twelfths, two-twelfths,
         or one-twelfth respectively of the annual fee.
         This section shall be in force beginning with
         the Motor Registration year 1934 and all suc-
         ceeding years. Acts 1929, 41st Leg., 2nd C.S.,
         p. 172, ch. 88, B 4; Acts 1934, 43rd Leg.,,2nd
         C.S., p. 5, ch. 3, 3 2."
         (The "current year" for registration purposes Is April
1st to March xlst, both inclusive. Art. 6675a-3, V.C.S.)
         Prom the emphasized portion of Art. 6675a-4, it Is
apparent that the "full amount of the annual fee" is due only
_-   .-




          Mr. Jesse L. Nickerson, Page 3      (Opinion No. WW-712)


          "if the vehicle was operzted on the public highways or streets
          during any part of April of that year." Although the registra-
          tion fee in this case was paid for the full year (under an
          erroneous weight classification) the taxpayer swears that the
          vehicle was not operated on the public highways prior to July
          6. Therefore, he would have been perfectly within his rights
          to have waited until that date to register it. Since the original
          registration was defective, we should consider July 6 as the
          effective date of registration. On that date, g/12 of the annual
          fee would have been due; therefore, only g/12 of the difference
          between the original incorrect fee and the correct amount should
          be collected.
                                  SUMMARY
                        Where taxpayer registered a motor vehicle
                   on March 20, 1959, and it was thereafter de-
                   termined that the registered weight of the
                   vehicle was incorrectly stated,causing an
                   additional registration fee to be due thereon;
                   and where the taxpayer submitted an affidavit,
                   as provided under Art. 6675a-4, that the vehicle
                   had not been used on the public highways prior
                   to July 6, 1959, the additional fee due on that
                   date would be g/l2 of the difference between the
                   original incorrect registration fee and the
                   corrected fee.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas




          JRI:cm
          APPROVED:
          OPINION COMMITTEE:
          Geo. P. Blackburn, Chairman
          Gordon C. Cass
          Wallace Finfrock
          Riley Eugene Fletcher
          REVIEWED FOR THE ATTORNEY GENERAL
          By: W. V. QEPPERT